Per Curiam:

Appellant, represented by the public defender, pled guilty to having committed a lewd and lascivious act upon a child under fourteen (14) years of age, and received a sentence of six (6) years. He subsequently filed an application for post conviction relief which was denied by the lower court, and this appeal followed.
His present counsel has asked leave to withdraw, upon the ground that he is convinced that the appeal is frivolous and without merit. He has complied with the requirements of Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 and appellant has filed a statement in response to the service upon him of the brief of counsel.
While appellant has alleged several grounds upon which he bases his petition for relief, all of them arise out of his contention, rejected by the lower court, that his plea of guilty was not freely, voluntarily, and understanding^ entered. The record, which includes a transcript of the proceedings at the time of the entry of the plea, amply sustains the findings upon which the lo.wer court based its denial of appellant’s petition, and is convincing that the present appeal is manifestly without merit and wholly frivolous. Accord*244ingly, the request of counsel for leave to withdraw is granted and the appeal is dismissed.
Moss, C. J. and Lewis, Bussey, Brailsford and Little-john, JJ., concur.